DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to the amendment filed 2/21/21.   Claims 5-9 and 11 are pending.  Claims 1-4 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan  et al (US 20130226613 A1—hereinafter Srinivasan), Wang et al (US 20160091965 A1), and  DeBruin et al (US 20140279746 A1) in further view of Wynden et al (WO 2013036677 A1) 
Claim 5. Srinivasan discloses a system comprising:
The telehealth analysis system 112 includes one or more network interface devices 116 and processor 118)
 a model training module configured to:
 receive data from a plurality of mobile health sources, including sources that come from a single device or multiple devices, (par. 20-- The server includes one or more network interfaces 116 including wired and wireless network adapters that receive data from the telehealth device 104… a single telehealth analysis system 112 receives data from a plurality of telehealth devices assigned to multiple patients. Each set of medical data includes values corresponding to multiple variables associated with the patient. Variable data include answers to questions that the patient 102 inputs into the telehealth device 104, and data from the monitoring devices 106);  and 
 generate, using the processor, a predictive model of the state of a patient (i.e. reads on subject of a clinical trial) based on the training set and a data source that records said subject state; and (Figure 2; par. 26-:  Process 200 generates a model for the mean as a polynomial of time (block 208). Using the observed data, the parameters β of the mean model, are estimated first. ; par. 36-39:  After identifying the model parameters β process 200 generates mean and covariance matrices using the estimated model (block 252). To identify an estimate of a missing value in the medical data, process 200 identifies, in one embodiment, a Gaussian mixture model corresponding to one of the vectors yn that includes only partially identified medical information (block 256).)

clean the integrated data; (Fig. 1, 120; par. 19-- The telehealth analysis system receives the medical data via one or more network interface devices 116 and a processor 118 identifies the content of the received medical data and stores the medical data in a memory 120.; par. 20-- a single datum or a subset of the data is missing, but at least one other datum is observed in the medical data. The estimated value database 128 stores an estimated value associated with the patient, time, and medical variable of the missing data. The processor 118 stores a series of medical data 124 in the memory 120 in association with an identifier corresponding to the individual patient 102 and in association with a time at which each set of medical data are recorded by the telehealth device 104.)
a scoring module configured to use the predictive model to determine, using the processor, subject state for data without the data source that records said subject state. (par. 23-24:  the thermometer data are not available at a particular time, process 200 generates an estimate of the missing temperature based on the random variable used to model temperature, as well as one or more additional medical data values that are observed at the time when the temperature value is missing in a partial record; par. 24:  The telehealth device 104 collects both the temperature and heart rate during time intervals 0, 1, and 3. During time periods 2 and 4, however, the telehealth device only collects the temperature and heart rate for the patient, respectively… In process 200, the telehealth analysis system 112 separates or partitions the missing data from the observed data and generating the missing data based on default null values and time stamps for the missing data.)
Claim 5 has been amended to recite: receive data from a plurality of mobile healthsensors, including sensors within a single device or multiple devices.
Srinivasan does not disclose, but Wang teaches capturing data from sensors attached to one or more health devices and providing this data to training module and/or AI system.  (see par. 78-- the machine-learned motion sequence model is trained on data (or feature vectors) received from various sensors while users are performing one or more known motions. This training data is then used as input features for model training; and par. 161) At the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Srinivasan with the teaching of Wang capture data from health sensors from one or more mobile devices to providing to training module/AI system.  As suggested by Wang, one would have been motivated to include this feature to provide models and predictions that are more accurate and robust. (par. 79)   
Claim 5 further recites: 
receive a data source that records subject state; 
generate a training set of data comprising a portion of the integrated and cleaned data;
train the predictive model using the training set and a machine learning algorithm;  and 

Srinivasan and Wang do not expressly disclose, but DeBruin discloses a method/ and system further comprising: a model training module configured to:
receive a data source that records subject state  (par.129-  Collection of clinical and laboratory data and other measured attributes of body and brain functioning can be done in three modes: 1) in the normal and resting-awake state, 2) during stimulus-driven, mood-induced, event-related or activity-evoked states, 3) during sleep, or some other altered level of unconsciousness e.g. general anesthesia or, 4) following administration of a medication);  generate a training set of data comprising a portion of the integrated and cleaned data; (par. 17)  train the predictive model using the training set and a machine learning algorithm;  (par. 82) and generate, using the processor, the predictive model of the state of a subject of a clinical trial based on the training set ;  (par. 22). 
 Srinivasan, Wang and DeBruin do not disclose, but Wynden further discloses a system and method wherein the subject state comprises exercise. (par. 193-: Recorded values are compared with the subject's prior readings to determine activity level trending…par. 196- MICC keeps track of the subject's movement over a given period; par. 197-  MICC automatically triggers an alarm when movement is not detected for a given interval at a time of day in which the user is normally active… user's prior history indicates that she does not spend greater than 2 hours sedentary, an alarm may be triggered automatically by MICC when that time without movement is exceeded)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in 

Claim 6. Srinivasan discloses the system of claim 5, wherein the model training module comprises: 
a model trainer for classifying a combination of ranges of value for variables received from the mobile health sources; (Fig. 2; par.33:  Process 200 iterates to generate additional covariance matrices with the updated model parameter values β (block 240) until the estimates of the parameters produce a covariance matrix that converges with the observed parameters in the sample covariance matrix (block 244)).
a model tester for testing a second portion of the cleaned data using the predictive model and comparing the predicted subject states against data from the data source that records said subject state. (par. 35:  Process 200 generates the estimated covariance matrix for the random variables that takes into account the changes in medical condition that the patient 102 experiences over time and changes in the covariance of different medical data that the patient experiences. As described in more detail below, the generated covariance estimate enables more accurate estimation of missing medical data values based on the condition of the patient 102 when the partial medical data are generated.)
Claim 7.  Srinivasan teaches the system of claim 5, wherein the scoring module comprises:

 a data cleaner for cleaning the integrated new data; and (Fig. 1, 120; par. 19-- The telehealth analysis system receives the medical data via one or more network interface devices 116 and a processor 118 identifies the content of the received medical data and stores the medical data in a memory 120; par. 20)
a scoring engine for receiving the predictive model and the cleaned data and determining a subject state. (par. 23-24)
Claim 8. Srinivasan discloses the system of claim 5, wherein the plurality of mobile health sources come from a single mobile health device. (par. 18-19: The patient monitor devices 106 generate measurements of one or more bodily indicators in the patient 102. A non-exclusive list of patient monitor devices includes heart rate monitors, thermometers, blood pressure monitors, blood sugar meters, respiration monitors, and the like. In some embodiments the patient monitor devices 106 are communicatively linked to the telehealth device 104 and transmit data pertaining to the patient 102 to the telehealth device; The telehealth device 104 sends medical data collected from the patient 102)
Claim 8 has been amended to recite mobile health sensors within a single mobile device.
Srinivasan does not disclose, but Wang teaches mobile health sensors within a single device mobile device.  (par. 161, 171-- inertial sensor data received from one or more separate sets of inertial sensors, each separate set of inertial sensors being coupled to a separate one of a plurality of user worn control devices.) At the time of the 
Claim 9.	 Srinivasan discloses the system of claim 5, wherein the plurality of mobile health sources come from multiple mobile health devices. (par. 20 --a single telehealth analysis system 112 receives data from a plurality of telehealth devices assigned to multiple patients.)
Claim 9 has been amended to recite mobile health sensors within a multiple devices mobile device.
Srinivasan does not disclose, but Wang teaches mobile health sensors within a single mobile device.  (par. 161- generated by input devices 540 such as mice, keyboards, and remote controls, or by a variety of remote or user worn devices such as accelerometers, electromyography (EMG) sensors for receiving myoelectric signals representative of electrical signals generated by user's muscles, heart-rate monitors, galvanic skin conduction sensors for measuring user perspiration, wearable or remote biosensors for measuring or otherwise sensing user brain activity or electric fields, wearable or remote biosensors for measuring user body temperature changes or differentials;  par. 171-- inertial sensor data received from one or more separate sets of inertial sensors, each separate set of inertial sensors being coupled to a separate one of a plurality of user worn control devices.) At the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify the system and 
Claim 11.   Srinivasan discloses the system of claim 5, wherein one of the plurality of mobile health sources comprises a user. (par. 18-- In other embodiments, the telehealth device 104 prompts the patient 102 to input measurements from the monitor devices into the telehealth device 104 manually)
Claim 11 has been amended to recite the model training module is configured to receive data from a user in addition to the plurality of sensors.
Srinivasan does not disclose, but Wang teaches a model training module configured to receive data from a user in addition to the plurality of sensors and/or AI system.  (see par. 78-- the machine-learned motion sequence model is trained on data (or feature vectors) received from various sensors while users are performing one or more known motions. This training data is then used as input features for model training; and par. 161-- generated by input devices 540 such as mice, keyboards, and remote controls, or by a variety of remote or user worn devices) At the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Srinivasan with the teaching of Wang capture data from health sensors from one or more mobile devices to providing to training module/AI    

Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. 
(A)  	Applicant argues the merits of the amended features of claim 5.
	In response, the examiner has provided new grounds of rejection / a new reference to address the newly added features.  
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Tsugo (US 20160085928 A1) discloses a system wherein patient data is collected from acquisition unit and missing data is estimated during a course of treatment.
Soon-Shiong; Patrick et al. (US 20160105402 A1) teaches a medical healthcare network wherein healthcare data is integrated from a plurality of sources.
Jiang et al (US 20060161403 A1) teaches a method of analyzing data and generating predictive models.
Grudic et al (US 20110282169 A1) discloses a method and system for developing a predictive model with an autonomous learning feature. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RACHEL L. PORTER
Primary Examiner
Art Unit 3626


/RACHEL L. PORTER/
Primary Examiner, Art Unit 3626